Citation Nr: 1313543	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  09-48 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to January 1986 and from May 2005 to August 2006, including service in Iraq.  His awards and decorations include the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in relevant part, denied the benefit sought on appeal.

In March 2011, the Board remanded the Veteran's claim to afford him a hearing before a Board Veterans Law Judge.  The Veteran was afforded his requested Board hearing before the undersigned in July 2011.  A transcript of that hearing is of record.  

The Board again remanded his claim for additional development in July 2011.  

For the reasons described below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

The Veteran contends that he developed a heart condition during or as a result of his second period of active service from May 2005 to August 2006.  He has specifically contended that his diagnosed valvular heart disease was incurred as a result of multiple in-service colds and other viral respiratory infections.  

In the Board's prior July 2012 remand, it specifically directed that the Veteran should be afforded a VA examination to determine whether he had a heart disability that was related to active service.  The Board recognized that all forms of valvular heart disease were covered within the disability identified as endocarditis, and noted that endocarditis is considered a chronic disease for which service connection may be awarded on a presumptive basis if manifest to a compensable degree within one year after the Veteran's separation from service.  See 38 C.F.R. § 3.307, 3.309 (2012).  As such, the examiner was asked to identify whether the Veteran's diagnosed valvular heart disease was manifest within one year of his separation from active service, on August 30, 2006, and if so, what symptomatology was present within that one year period.  

The examiner was additionally asked to identify all current heart disabilities, including disabilities diagnosed during the appeal period, were at least as likely as not related to his active service.  

The Veteran was afforded the requested VA examination in July 2012.  The only disability diagnosed by the examiner was valvular heart disease.  The examiner conducted an interview-based METs test and indicated that the Veteran denied experiencing cardiac symptoms with any level of physical activity.  

The examiner indicated that while the Veteran's valvular heart disease became manifest within the one year period after his separation from service, there was no cardiac symptomatology manifested within that one-year period.  In short, he noted that the Veteran's valvular heart disease was asymptomatic.  

The examiner further provided the opinion that the Veteran's valvular heart disease was less likely as not related to his active service.  In providing a rationale for this opinion, the examiner addressed the Veteran's contentions of suffering in-service respiratory infections and cited to contemporaneous evidence showing a lack of cardiac symptoms.  The examiner also noted that the Veteran did not experience cardiac symptoms during his active service.  

Where the Veteran's valvular heart disease was manifest within one year following his separation from active service, a central issue in determining whether service connection may be awarded for the disability is determining whether the disability was manifest to a compensable degree during that one-year period.  Here, however, the Board notes some deficiencies in the examination report, including inconsistencies between the VA examiner's findings and other evidence of record, which detract from the Board's ability to accurately determine whether the Veteran's diagnosed valvular heart disease was manifest to a compensable degree within one year after his separation from service.  

Notably, in spite of the VA examiner's findings that there were no symptoms of a cardiac disability during service or within the one year period after separation from service, the Veteran contended in a later January 2013 statement that he reported to the examiner that he had experienced fatigue and other cardiac symptoms while he was serving in Iraq.  This inconsistency is exacerbated by the VA examiner's indication that the Veteran denied experiencing symptoms with any level of physical activity during the interview-based METs test, where the Veteran had previously testified during his July 2011 hearing that he experienced a reduction in his physical abilities which he believed could be attributed to his diagnosed heart disability.  He specifically testified that he was not able to work out to the same level, and that if he "pushed himself," he experienced a tingling sensation in his arms and a narrowing field of vision.  Thus, it would appear that

Moreover, the examiner noted that echocardiogram findings revealed evidence of moderate concentric left ventricular hypertrophy, and that the Veteran had a marked sinus bradycardia.  He did not, however, indicate if these findings were attributable to the Veteran's diagnosed valvular heart disease or to any other possible heart disability.  The examiner also did not determine whether any cardiac hypertrophy was likely present in the one-year period following the Veteran's separation from service. 

Accordingly, the Board finds that this claim must be remanded in order to obtain clarification from the VA examiner with respect to the symptomatology that may be associated the Veteran's diagnosed valvular heart disease within the one-year period following his separation from service, and with respect to any other potentially diagnosed heart disability.  

Finally, the Board notes that after a thorough review of the claims file, it appears that the July 2006 post-deployment survey referenced by the VA examiner is absent from the claims file.  Accordingly, on remand, the RO/AMC should ensure that a complete copy of the Veteran's service treatment records, to include a copy of this July 2006 post-deployment survey, is obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that a complete copy of the Veteran's service treatment records, to include his July 2006 post-deployment health assessment, is associated with the claims file.  To this end, contact the National Personnel Records Center in St. Louis, Missouri (NPRC), and any other appropriate source of records, as necessary, to ensure that a complete copy of these records is obtained.

2.  Thereafter, return the Veteran's claims file to the VA examiner who conducted his July 2012 VA heart examination for further comment on the etiology of his claimed heart disability.  If, for whatever reason, this examiner is no longer available or able to provide additional comment, then obtain additional comment from another equally qualified examiner.  In either eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.  

The examiner is asked to again review all pertinent evidence of record, including most especially evidence received since the date of his prior examination, and to clearly diagnose all heart disabilities that were found to be present on examination.  In doing so, the examiner should specifically address the significance of abnormal findings of moderate concentric left ventricular hypertrophy and marked sinus bradycardia noted in the July 2012 VA examination report, and determine whether these symptoms are associated with the Veteran's diagnosed valvular heart disease or are indicative of another heart disability.  

The examiner should provide a new opinion regarding the etiology of any diagnosed heart disabilities during the pendency of the Veteran's claim.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart disability, to include the Veteran's valvular heart disease, had its clinical onset during his active service or is related to any in-service disease, event, or injury.  

Additionally, the examiner should specifically provide an opinion as to the degree of severity manifested by the Veteran's diagnosed valvular heart disease during the one period following his separation from service (i.e. through August 30, 2007) by addressing the following: 

a)  The examiner should provide an estimate of the level of activity (expressed in METs and supported by specific examples) that resulted in dyspnea, fatigue, angina, dizziness, or syncope within the one-year period following his separation from service.  

b)  The examiner should also provide an opinion as to whether the Veteran's noted left ventricular hypertrophy, or any other cardiac hypertrophy (as noted in a November 2007 private exercise stress echocardiography report from Tri-State Cardiology) was at least as likely as not present within the one-year period following his separation from service.  

c)  The examiner should indicate whether the Veteran had a need for continuous medication to treat his diagnosed heart disability during the one-year period following his separation from service.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

In providing this report, the examiner should specifically address the Veteran's lay assertions that he has experienced reduced physical capabilities, both during service and after his separation from service, as a result of his diagnosed valvular heart disease.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's service connection claim on appeal.  If his claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


